EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Gregory S. Darley-Emerson on July 22, 2022.

The application has been amended as follows: 
	2.1. In claim 1:
                     a) line 9 (last line), a semicolon --;-- has been added after “ethoxy sulfate surfactants”
	        b) after line 9, the following has been added:
                     --wherein the composition does not comprise silicone suds suppressor; and 
                        wherein the composition comprises a fatty acid to amine oxide weight ratio of between 2 to 4-- 
(support is found in part from original claims 3 and 6; Tables 1 and 2 of the specification).
	2.2. Claims 3, 6, 15, 17, 18 and 19 have been cancelled. 
	2.3. In claim 5, line 2, the phrase --other than the alkyl ethoxy sulfate surfactants-- has been added after “anionic surfactants”.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The objection to the disclosure for minor informalities is withdrawn in view of Applicant’s amendment. The objection to claim 8; and the rejection of claim 14 under 35 USC § 112 and 101 are moot in view of Applicant’s cancellation of these claims. 
	The rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.
	The rejection of claims 1-7 and  9-19 under 35 U.S.C. 103 as being unpatentable over Dykstra et al. (US 2011/0099725); and the rejection of claims 1, 3-15 and 17-20 under 35 U.S.C. 103 as being unpatentable over Shearouse et al. (US 2017/0198237) are withdrawn in view of Applicant’s amendment and arguments therein.
	The claims in their present amended forms are found allowable in view of the newly found art as discussed below:
	Caggioni et al. (US Patent No. 7,994,111), hereinafter “Caggioni,” one of the newly found art, teaches in Example 2, a heavy duty liquid laundry detergent which comprises 7.9 wt% C12 linear alkylbenzene sulphonate, 5.7 wt% nonionic alcohol ethoxylate C14-15 EO8, 1 wt% C12-14 amine oxide (a total of 14.6 wt% surfactant system), 5.2 wt% C12-18 fatty acid, 0.6 wt% enzymes, 0.002 wt% silicone/silica suds suppressors, 4.2 wt% perfume, brightener, hydrotrope, colorants, other ingredients, and balance water, i.e., 59.798 wt% (by calculation) (see col. 36, lines 29-52), wherein the weight percentage of the nonionic surfactant based on the weight of the surfactant system is  5.7/14.6 x 100 =  39.04 wt%; the weight percentage of the amine oxide based on the weight of the surfactant system is 1/14.6 x 100 = 6.85 wt%; and the weight ratio of the fatty acid to amine oxide is 5.2:1, or 5.2. Caggioni, however, teaches silicone suds suppressor which is excluded from the present amended claims, and the weight ratio of the fatty acid to amine oxide is outside the scope of the present amended claims, i.e., 2-4. 
	Wang et al. (US 2013/0296218), hereinafter “Wang,” another newly found art, teaches in Example E, a heavy duty liquid laundry detergent formulation which comprises 8.0 wt% linear alkylbenzene sulfonic acid, 6.0 wt% alkyl ethoxylate nonionic surfactant, 1.0 wt% amine oxide (a total of 15 wt% surfactant system),  5.5 wt% fatty acid, 0.4 wt% protease enzyme, 0.08 wt% amylase enzyme, 0.03 wt% mannanase enzyme, 0.02 wt% silicone suds suppressor, 0.3 wt% perfume, 0.016 wt% dye, other ingredients and balance water, i.e., 62.754 wt% (by calculation) (see paragraph [0099]), wherein the weight percentage of the nonionic surfactant based on the weight of the surfactant system is  6/15 x 100 =  40 wt%; the weight percentage of the amine oxide based on the weight of the surfactant system is 1/15 x 100 = 6.7 wt%; and the weight ratio of the fatty acid to amine oxide is 5.5:1, or 5.5. Wang, however, teaches silicone suds suppressor which is excluded from the present amended claims, and the weight ratio of the fatty acid to amine oxide is outside the scope of the present amended claims, i.e., 2-4. 
	Zhang et al. (US2018/0235893), hereinafter “Zhang,” another newly found art, teaches a heavy duty liquid detergent composition which comprises 0-30 wt% alkyl ethoxy sulfate, 0-30 wt% linear alky benzene sulfonic acid, 0-30 wt% HSAS (secondary alkyl sulfate, acid form), 0-15 wt% nonionic surfactant, 0-8 wt% amine oxide, 0-5 wt% C12-C18 fatty acid, 0-3 wt% protease, 0-2 wt% amylase, 0-5 wt% perfume microcapsules, water and solvent to 100 wt% (see paragraph [0599] and [0073]). It is noted that the above composition does not comprise silicone suds suppressor.  The liquid laundry detergent composition may also comprise a hueing dye (see paragraph [0376]). Even presuming Zhang teaches overlapping ranges of linear alkyl benzene sulfonic acid anionic surfactant, nonionic surfactant and amine oxide and overlapping fatty acid to amine oxide weight ratio, Applicant has shown at pages 54 to 58 of the specification, see in particular Tables 1, 2, 3, 4, 5a and 5b,  that aqueous detergent compositions comprising a surfactant system comprising nonionic surfactant and amine oxide in their respective weight percentages based on the weight of the surfactant system, greater that 3 %, by weight of the composition of fatty acid, wherein the compositions do not comprise alkyl ethoxy sulfate surfactants and silicone suds suppressor (which reduces the number of components in the formulation), and wherein the fatty acid:amine oxide weight ratio is controlled between 2 to 4, exhibit comparable cleaning, cycle time and water usage to ‘Best in Class’ alky ethoxy sulfate commercial composition, ‘Best in Class’ nil-alkyl ethoxy sulfate commercial composition or economical commercial composition. As seen in Tables 2, 3, 4, 5a and 5b, when the fatty acid:amine oxide weight ratio is 1.5 and below, and when the fatty acid is less than 3 wt%, the washing machine enters suds lock or the cycle time is 2 times to over 2.5 times the cycle time at weight ratios of the fatty acid:amine oxide from 2 to 4. 
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761